NUMBER 13-11-00417-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

ANTONIO PEREZ,                                                             Appellant,

                                           v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

          On appeal from the County Court at Law No. 1
                   of Nueces County, Texas.
____________________________________________________________

                      MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Rodriguez and Garza
                  Memorandum Opinion Per Curiam

      Appellant, Antonio Perez, attempted to perfect an appeal from a conviction for

evading arrest. We dismiss the appeal for want of jurisdiction.

      Sentence in this matter was imposed on May 11, 2011. No motion for new trial

was filed. Notice of appeal was filed on June 13, 2011. On July 12, 2011, the Clerk of

this Court notified appellant that it appeared that the appeal was not timely perfected.
Appellant was advised that the appeal would be dismissed if the defect was not corrected

within ten days from the date of receipt of the Court=s directive. In response filed July 27,

counsel states that she was attempting to contact the appellant to verify that he would like

to proceed with his right of appeal; however, counsel was unsuccessful because of

appellant’s detainer in the Immigration Court and deportation.

         Texas Rule of Appellate Procedure 26.2 provides that an appeal is perfected when

notice of appeal is filed within thirty days after the day sentence is imposed or suspended

in open court unless a motion for new trial is timely filed. TEX. R. APP. P. 26.2(a)(1). The

time within which to file the notice may be enlarged if, within fifteen days after the deadline

for filing the notice, the party files the notice of appeal and a motion complying with Rule

10.5(b) of the Texas Rules of Appellate Procedure. See id. 26.3. Although the notice of

appeal herein was filed within the fifteen day time period for filing a motion for extension of

time to file notice of appeal, no such motion for extension of time was filed within the

fifteen day time period. See id.

         This Court's appellate jurisdiction in a criminal case is invoked by a timely filed

notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). AWhen a

notice of appeal is filed within the fifteen-day period but no timely motion for extension of

time is filed, the appellate court lacks jurisdiction.@ Olivo, 918 S.W.2d at 522.    Absent a

timely filed notice of appeal, a court of appeals does not obtain jurisdiction to address the

merits of the appeal in a criminal case and can take no action other than to dismiss the

appeal for want of jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.

1998).



                                              2
       Appellant may be entitled to an out-of-time appeal by filing a post-conviction writ of

habeas corpus returnable to the Texas Court of Criminal Appeals; however, the

availability of that remedy is beyond the jurisdiction of this Court. See TEX. CODE CRIM.

PROC. ANN. art. 11.07, ' 3(a) (Vernon 2005); see also Ex parte Garcia, 988 S.W.2d 240

(Tex. Crim. App. 1999).

       The appeal is DISMISSED FOR WANT OF JURISDICTION.



                                                                PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
23rd day of August, 2011.




                                             3